On Joint Motion for Dismissal.
BARROW, Justice.
This is a workman’s compensation case which was submitted to this Court and oral argument heard in El Paso on September 12, 1966. The parties to the appeal have filed in this Court their joint motion wherein they state that they have reached an agreement for a settlement of all controversies now involved in this litig'ation.
In accordance with the request of the parties, the judgment of the trial court is reversed and the cause is remanded to the trial court for entry of an agreed j udgment according to the terms of the settlement. Art. 8307, § 12, Vernon’s Ann.Tex. St.; Ruiz v. Travelers Insurance Co., Tex.Civ.App., 405 S.W.2d 425; 63 Tex.Jur..2d, Workmen’s Compensation, § 216. The costs of this appeal are taxed to appellant.
The motion is granted and this cause is reversed and remanded.